Citation Nr: 0906315	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-10 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for a major depressive 
disorder (an acquired psychiatric disability).

4.  Entitlement to service connection for low back pain 
(claimed as undiagnosed illness manifested by joint pain).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1988 to 
October 1991.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  Jurisdiction over this claim is now with 
the RO in Oakland, California.

In his substantive appeal from March 2006, the veteran 
requested a hearing before a member or members of the Board.  
In September 2008, the Veteran submitted a writing 
withdrawing his request for a hearing since he was homeless 
and living at the Homeless Veteran Emergency Housing Facility 
in Menlo Park, California.


FINDINGS OF FACT

1.  The Veteran's alleged in-service stressors have not been 
verified and cannot be verified by VA. 

2.  The Veteran does not have chronic fatigue syndrome or an 
undiagnosed illness manifesting as fatigue.

3.  The Veteran's low back pain (claimed as undiagnosed 
illness manifested by joint pain) is not etiologically 
related to his active service.

4.  A major depressive disorder did not have onset during 
active service and are not otherwise etiologically related to 
the veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).

2.  The criteria for service connection for chronic fatigue 
syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.17, 4.88b, 
Diagnostic Code 6354 (2008).

3. The criteria for service connection for low back pain 
(claimed as undiagnosed illness manifested by joint pain) 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.17, 4.71a, Diagnostic Code 
5299 (2008).

4.  The criteria for service connection for a major 
depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 4.130, Diagnostic 
Code 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id.; see also 38 
C.F.R. § 4.125(a) (2008).

A report has indicated that the Veteran meets the criteria 
for PTSD and that the symptoms were chronic.  It is unclear 
whether this diagnosis was made in accordance with the DSM-
IV.  The report includes DSM-IV symptoms of PTSD such as 
having nighmares, intrusive thoughts, hypervigilance, 
frequent irritability, difficulty sleeping, and difficulty 
concentrating.  However, the report makes no mention of the 
DSM-IV or of its PTSD diagnosis as 309.81.  

In the report, the Veteran has distressing dreams, has 
flashbacks, is less interested in activities with others, has 
a restricted range of affect, has difficulty sleeping, is 
hypervigilant, is constantly irritable, and has difficulty 
concentrating.

Assuming, arguendo, that the Veteran does have a current 
diagnosis of PTSD, he does not meet the remaining criteria 
for service connection for PTSD.

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in-service 
stressor depends upon whether the veteran was engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Here, the Veteran alleges that his PTSD resulted from both 
combat with the enemy and non-combat related stressors.  The 
Veteran claims that in Iraq, he experienced friendly and 
enemy fire.  Also, his assertions of burying bodies of enemy 
soldiers and encountering disabled vehicles with dead bodies 
may indicate service in a war zone, but is not an assertion 
that he engaged in "combat" with the enemy in a war.  
Although his service personnel records show that the Veteran 
served in the Persian Gulf War, they do not contain any 
indication that the Veteran received any of the awards or 
citations presumptively indicative of engaging in combat with 
the enemy.  Therefore, his lay testimony cannot, by itself, 
establish the occurrence of the alleged non-combat stressors.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, 
the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed non-combat 
stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service medical records.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).

Given the lack of sufficient identifying information and the 
obvious lack of any report of the alleged encounters, these 
are not stressors subject to verification by a search of 
official records.  Notwithstanding efforts by the RO, the 
Veteran has offered no other verification of these alleged 
incidents.  Thus, the occurrence of the veteran's alleged 
stressor cannot be verified by VA.

Because the occurrence of the events asserted by the Veteran 
as stressors have not been verified, and, given the paucity 
of information provided, which is not verifiable through 
assistance by VA, his claim for service connection for PTSD 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Chronic fatigue and Back pain (due to undiagnosed illness 
manifested by joint pain)

In his December 2003 claim, the Veteran contended that he 
suffers from chronic fatigue syndrome, either as a result of 
service in Southwest Asia during the Persian Gulf War, or 
otherwise as a result of his active duty.  Additionally, he 
contends that he has a current joint disability due to an 
undiagnosed illness while serving in the Persian Gulf.  

The law provides for compensation for Persian Gulf veterans 
suffering from a chronic disability resulting from an 
undiagnosed illness that became manifest during active duty 
in the Southwest Asia theater of operations or became 
manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
That is, if not manifest in service, the claimed chronic 
disability must have been manifest to a compensable degree by 
December 31, 2011. 38 C.F.R. § 3.317(a)(1)(i).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War. See 
38 C.F.R. § 3.317.  Associated with the claims file is the 
Veteran's personnel records which indicate that the Veteran 
served in Southwest Asia during the Persian Gulf War in 
January 1991 to May 1991.  This is sufficient to establish 
the veteran's status as a Persian Gulf veteran.

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Per these changes, the 
term 'qualifying chronic disability' was revised to mean a 
chronic disability resulting from any of the following (or 
any combination of any of the following): an undiagnosed 
illness; a medically unexplained chronic multi symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; and any diagnosed illness that the 
Secretary determines.  38 C.F.R. § 3.317(a)(1)(i).

Regulations clarify that there must be "objective 
indications of a qualifying chronic disability," which 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability 
is considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  The sixth 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi- 
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

The disability must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
test.  38 C.F.R. § 3.317(a)(1)(ii).  Section 1117(a) of Title 
38 of the United States Code authorizes service connection on 
a presumptive basis only for disability arising in Persian 
Gulf veterans due to "undiagnosed illness" and may not be 
construed to authorize presumptive service connection for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 
1998).

Service treatment records are absent for any complaint of or 
treatment for chronic fatigue syndrome.  These reports, 
overall, provide evidence against the Veteran's claim because 
they show that the Veteran did not have chronic fatigue 
syndrome during service or following separation from active 
service.  

As to the first criterion for service connection, medical 
evidence of a current disability, there is no competent 
evidence of record indicating that the Veteran has chronic 
fatigue syndrome.

In a VA examination from April 1995, the examiner stated that 
there was "insufficient clinical evidence at present to 
warrant a diagnosis of any chronic [fatigue] disorder."  

In an April 2002 VA outpatient treatment report, the treating 
physician indicated that a diagnosis of chronic fatigue 
syndrome was unlikely in the Veteran since there was no 
lymphadenopathy, no trigger point tenderness, and no history 
of fevers.  As to the Veteran's lack of sleep, the physician 
indicated that it may be due to the Veteran's underlying 
depression and other psychological disabilities.  
Additionally, the physician noted that the Veteran had no 
signs of arthritic changes or rheumatoid arthritis on his 
physical exam and his history is also inconsistent with a 
chronic fatigue syndrome diagnosis, providing evidence 
against this claim.

The Veteran underwent another VA examination in March 2004.  
There, the examiner indicated that the Veteran had chronic 
headaches, constant fatigue, depression, and a sleep 
disorder.  However, despite these symptoms, the examiner 
concluded that the Veteran did not meet the current criteria 
for chronic fatigue syndrome.  In a note included with the 
examination, the examiner indicated that the Veteran had been 
evaluated by Denver Rheumatology.  It was also their opinion 
that the Veteran "did not meet the criteria for chronic 
fatigue syndrome and felt that depression was contributing to 
the Veteran's symptoms."

In a June 2006 VA examination, the examiner noted that the 
Veteran had a history of daily fatigue.  However, the 
examiner also concluded that there was "insufficient 
clinical information for the diagnosis of chronic fatigue 
syndrome, acute or chronic or residuals thereof."

In short, the record is absent for any objective evidence 
that the Veteran currently has chronic fatigue syndrome.  As 
discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a "disability."  See 38 U.S.C.A. §1110.  
Hence, in the absence of proof of a present disability, there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223,225 (1992).  

Indeed, the Veteran's symptoms of chronic fatigue are not 
part of an undiagnosed illness or a symptom of a medically 
unexplained chronic multisymptom illness, but rather have 
been attributed by a medical professional to at least one 
diagnosed condition, his psychiatric disability.  Therefore, 
as explained above, the presumption deriving from service in 
Southwest Asia during the Persian Gulf War is not for 
application.  The preponderance of evidence is against the 
veteran's claim on any other basis as there is no evidence 
that chronic fatigue had onset during service.

As to the Veteran's claim of back pain due to an undiagnosed 
illness manifested by joint pain, a service treatment report 
from April 1988 indicated that the Veteran suffered from a 
backache.  The treating health care professional noted that 
there was paravertebral muscle spasms on the right side but 
that forward bending side bending were in full range.  He was 
assessed with low back pain and was prescribed Motrin for the 
pain.  There was no indication of joint pain or a chronic 
problem.

In September 1989, a service treatment report indicated that 
the Veteran was treated for back pain.  The Veteran reported 
that the pain was not due to any type of strain but that the 
pain was more emphasized on the right side up to his 
shoulders.  The Veteran had trouble bending, twisting, and 
walking due to the back pain.  However, the treating health 
care professional noted that the Veteran was negative for 
deformities, swelling, pain to palpation, and crepitation.  
There was no mention of joint pain in the report.

Both service treatment reports were dated before the 
Veteran's service in Southwest Asia rendering the Gulf War 
provisions inapplicable.

In his substantive appeal, dated March 2006, the Veteran 
noted that he had low back pain in 1988, while in service.  
However he also admitted that the pain he suffers from now is 
a different pain in a different location.  The Board finds 
that whether the claimed pain is in his back or joints, 
neither is linked to an in-service injury or event, as 
discussed below.

A VA examination from March 2004 revealed that the Veteran 
had constant joint pain and "now [complains of] problems 
with back pain due to compensating for pain in hips and 
knees."  This statement tends to show that the Veteran's 
back pain had its onset years after discharge from active 
service.  In addition, the examiner indicated that there was 
no muscle tenderness or weakness and no muscle tenderness 
noted in the Veteran's history.

In a June 2006 VA examination, the veteran again reported 
painful joints and pain with movement of those joints.  
However, upon examination of the painful joints, the examiner 
found no redness, swelling, synovial thickening, or 
tenderness.  The Veteran's range of motion appeared normal 
except on dorsiflexion of both feet.  There were no trigger 
points found and there was no additional limitation of motion 
of all of the joints examined after repetitive motion.  Also, 
there were no additional limitations that could be described 
which occurred during flare-ups of any joints.  

Assuming, arguendo, that the Veteran currently has painful 
joints, the June 2006 examiner was unable to determine 
whether the veteran's painful joints are connected to service 
without resorting to speculation.  He stated that "[r]eview 
of his C file shows no treatment received during military 
service for these complaints.  There is currently 
insufficient clinical and medical information available to me 
at this time to allow a medical opinion concerning Gulf War 
Syndrome and its application to this veteran."  His medical 
opinion is therefore deemed non-evidence.  Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (holding that where a physician is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes "what may be characterized as 
"non-evidence") (citing Sklar v. Brown, 5 Vet. App. 140, 
145-46 (1993).

The Board has considered whether additional action is 
necessary to obtain a medical nexus opinion.  However, given 
that the examiner indicated that there is insufficient 
evidence of record to render an opinion, and given that no 
relevant evidence has been added to the record since the June 
2006 examination, no further action by VA is indicated.  The 
Board addresses its duty to assist in this regard, in the 
duties to notify and assist section of this decision.

As to the Veteran's own contention, that his current joint 
pain is related to service in the Persian Gulf, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Some quasi-medical questions do lend themselves to the 
opinions of laypersons.  For example, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder s not a determination "medical 
in nature" and is capable of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in 
Jandreau, the U.S. Court of Appeals for the Federal Circuit 
explained, in footnote 4, that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions.  Here, the Board finds that the Veteran's 
opinions as to whether his current joint pain is related to 
service, is not competent evidence because current joint pain 
as it relates to his service in the Persian Gulf is a medical 
question too complex to be the subject of the opinion of a 
layperson.

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the veteran's claim against 
the evidence unfavorable to the veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If 
the favorable evidence outweighs the unfavorable evidence or 
if the favorable and unfavorable evidence are in relative 
equipoise, the veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  
Here, the in-service and post-service medical evidence (which 
is found to provide evidence against this claim) are more 
probative than the Veteran's assertions as to whether his 
current joint pain is related to his service.  Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).

Based on all evidence of record, the Veteran's claims for 
service connection for chronic fatigue syndrome and a back 
disability due to an undiagnosed illness manifested by joint 
pain must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Major depressive disorder

Service treatment records are absent for any symptoms of or 
treatment for a major depressive disorder.  In a report, 
dated August 1990, the Veteran was treated for 
claustrophobia.  The Veteran reported that he felt dizzy, 
sick, and passed out.  He "goes crazy" when in small, 
closed-in areas.  There is no indication from this report 
that the Veteran suffered from depression or any other 
psychiatric disability other than claustrophobia.  

In a report of mental status evaluation from October 1991, 
the mental health professional reported that the Veteran's 
behavior was normal, he was fully alert, fully oriented, had 
an unremarkable mood or affect, had a clear thinking process, 
had normal thought content, and good memory.  The Veteran was 
mentally responsible and had the mental capacity to 
understand and participate in the proceedings.

These reports, overall, provide evidence against the 
veteran's claim because they show that the Veteran did not 
have a major depressive disorder during service or following 
separation from active service.  

In March 2004, the Veteran underwent a psychiatric VA 
examination.  There, he was diagnosed with a major depressive 
disorder.  However, the examiner indicated that the Veteran's 
first depressive episode had occurred after leaving active 
duty and only about two or three years prior to evaluation.  
This is evidence that weighs heavily against the Veteran's 
claim as it shows that the onset of the Veteran's depressive 
symptoms was years after discharge from active service.

In short, although the Board recognizes that the Veteran has 
a depressive disorder, the record fails to indicate a medical 
nexus between his depression and any disease or event 
incurred during active service many years ago.

Hence, the preponderance of the evidence of record is against 
a grant of service connection for a major depressive 
disorder, and his claim must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, most of the VCAA duty to notify was satisfied prior to 
the initial RO adjudication.  This was accomplished by way of 
a letter sent to the veteran in January 2004 that fully 
addressed all three notice elements.  The letter was sent 
prior to the initial RO decision regarding the veteran's 
claim for service connection for PTSD, chronic fatigue 
syndrome, major depressive disorder, and low back pain.  This 
letter informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.

The duty to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess, was not 
completely satisfied prior to the initial unfavorable 
decision on that claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the veteran in March 2006.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim as far as an initial disability rating 
and effective date.  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case from October 2008.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal, as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records, VA outpatient treatment records, private medical 
records from First Care, and a report from the National 
Center for PTSD.  Appropriate VA examinations were afforded 
the Veteran in April 1995, March 2004, and June 2006.

That the June 2006 examiner has indicated that, based on the 
evidence of record, an opinion that the Veteran's joint pain 
is related to his service in the Persian Gulf War could not 
be rendered without resorting to speculation, does not render 
the examination and opinion inadequate.  In Roberts v. West, 
13 Vet. App. 185 (1999), the Court considered whether a 
physician's opinion of "[c]annot say whether related to 
frostbite or not" was inadequate where that opinion was in 
response to a Board remand requesting a medical opinion as to 
whether that appellant's arthritis was due to residuals of 
frostbite during service.  The Court stated that "[t]he fact 
that the medical opinion was inconclusive, regarding the 
relationship between the appellant's arthritis and residuals 
of frostbite, does not mean that the examination was 
inadequate."  Id. At 189.

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court addressed a VA medical examination 
regarding a claim for an increased rating involving hearing 
loss; specifically, the issue of whether the statements of 
the examiner rendered the examination inadequate with regard 
to extraschedular consideration and the effect of the 
veteran's hearing loss disability on his occupational 
functioning and daily activities.  The Court stated "[n]or 
was he required to offer a speculative opinion based on 
information that the appellant had not provided."  Id at 
455.

This case is similar to Martinak and Roberts.  Here, the 
examiner reviewed the evidence of record and indicated that 
he could not provide a positive or negative opinion as to 
nexus without additional evidence.  Because the examiner 
reviewed all the evidence of record in rendering the 
decision, and provided a rationale for his statement, the 
opinion rendered is not inadequate.

Furthermore, seeking another opinion based on the same 
evidence of record is contrary to deciding the matter upon 
reliable evidence.  Given the examiner's statements, a 
medical opinion based on the same evidence of record, would 
be suspect.  In short, VA has fulfilled its duty to afford 
the Veteran a medical examination and to obtain an opinion.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


